Citation Nr: 0000016	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  98-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for the residuals of a 
traumatic amputation of the left great toe.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESSES AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a February 1998 rating decision of the RO.  

The Board notes that, in the veteran's substantive appeal, he 
raised additional claims of a nervous condition and high 
blood pressure due to exposure to his left foot disability.  
These additional claims are referred to the RO for 
appropriate action.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran has current foot disability due to aggravation of his 
pre-existing residuals of the traumatic amputation of the 
left great toe by service.  


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for the residuals of the traumatic 
amputation of the left great toe.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.306 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

As a preliminary matter, the Board recognizes that every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

Here, although service medical records are not available, the 
veteran has noted, in his December 1997 claim, that his left 
great toe had been traumatically amputated in January 1950, 
prior to entering service.  

In the December 1997 claim, the veteran asserted that in-
service training aggravated this condition in that it caused 
pain.  

The record included VA outpatient treatment records dated 
from January 1997 and December 1997.  A June 1997 notation 
regarding a diabetic foot assessment indicated that the 
veteran had fungus on his toenails and calluses on his feet.  
An additional June 1997 VA foot evaluation noted that the 
veteran's left great toe was amputated in 1950 and that 
fungus was present on the right second toe.  A September 1997 
notation indicated the veteran had a painful left second toe, 
thick nails and scaling and cracking of both feet.  

A January 1998 VA examination of the veteran's feet reported 
that the veteran stated that his left great toe was shot off 
in a 1950 hunting accident and that he obtained a waiver and 
entered service in 1953.  The report noted that the veteran 
believed that significant in-service walking had aggravated 
his left foot disability and that, also due to this 
disability, he had fallen in the past and fractured his left 
second toe.  Additionally, the report noted that the lesser 
toes of the left foot were adducted, in compensation of the 
amputated left great toe.  The report also noted that some 
callosities were present on the second left toe, that his 
left foot over pronated and that there was "no evidence of 
pain with motion of the toes of the tarsal joints."  The 
impression was that of status post initial injury to the left 
foot in 1950 with complaints of foot pain an occasional 
instability due to misstepping.  

A January 1998 VA report of radiographic examination noted 
minimal degenerative change of the left foot, moderate 
calcaneal spurring and minimal degenerative change in the 
left ankle.  

A January 1998 record explained that the veteran's service 
medical records were not available and that they might have 
been destroyed in a 1973 fire at the St. Louis, Missouri 
records center.  

At a July 1998 RO hearing, the veteran testified that he had 
experienced pain on standing and walking.  

The Board observes that, for the purposes of determining the 
well groundedness of the veteran's claim, the record may be 
read to establish that the veteran has a current disability.  
Similarly, for the purposes of determining if the veteran's 
claim is well grounded, the veteran's statements that he 
experienced left foot pain while in service is evidence of an 
in-service injury.  However, the record contains no medical 
evidence establishing a nexus between any current disability 
and an injury or disease which was aggravated by service.  

Although the veteran argues that his current left foot 
disability is the result of the in-service aggravation of the 
pre-existing left great toe amputation, the record contains 
no medical evidence to support his lay assertions.  Indeed, 
although the veteran left active duty in June 1955, the 
record contains no medical evidence regarding a left foot 
disability until the June 1997 diabetic foot assessment.  As 
noted hereinabove, where a determinative issue involves a 
question of medical diagnosis or causation, competent 
evidence is required to render the claim plausible.  See 
Grottveit v. Brown, 5 Vet. App. at 93.  As a lay person, the 
veteran is not competent to make such a determination.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

Because the veteran has not submitted competent evidence to 
establish a nexus between current left foot disability and 
any injury or disease incurred in or aggravated by service, 
the Board finds the claim of service connection for the 
residuals of the veteran's left great toe amputation to be 
not well grounded.  See Caluza v. Brown, 7. Vet. App. at 506.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that his left foot disability 
is related to any disease or injury which was incurred in or 
aggravated by service.  By this decision, the Board is 
informing the veteran of the evidence necessary to make his 
claim as set forth hereinabove well grounded.  





ORDER

Service connection for the residuals of a traumatic 
amputation of the left great toe is denied, as a well-
grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

